Citation Nr: 1827957	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-10 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active duty naval service from June 1991 to August 1991, and from July 2010 to November 2011, to include service in Afghanistan.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). In May 2015, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for neck or cervical spine disability. She testified in 2015 that she injured her neck during rollover vehicle training in 2010 as well as during her missions in Afghanistan in 2011. She described a particular incident related to traveling en route to Camp Eggers in Afghanistan wherein she was significantly jostled about her armored vehicle. The Veteran told the undersigned that she is a licensed registered nurse, and asserted that she has a current cervical spine disorder that she believes was at least aggravated by these incidents in 2010 and 2011. 

Treatment records reflect that she complained of neck pain due to riding in MRAPs (mine-resistant ambush protected vehicles) during her time on active duty in 2011. However, a December 2011 VA examination reflects the assessment of non-specific neck muscular pain, rule out radiculopathy. 

In light of the Veteran's credible 2015 testimony as to the incidents in service, and her medical opinion that there is now current cervical or neck disability that could be due to these incidents, a new examination is warranted. 

Additionally, as the Veteran testified that she was seen by a chiropractor at VA's urging, and she has filled out release forms in 2015 to obtain the chiropractic care records, VA must follow up and attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary updated VA form 21-4142, request records of chiropractic treatment identified by the Veteran at her hearing. In this regard, the Veteran previously completed a VA form 21-4142 in March 2015, but it does not appear that any records have been requested.

2. Schedule the Veteran for VA examination by an appropriate examiner to provide a medical opinion addressing the nature and etiology of any cervical spine or neck disorder present during the pendency of the claim. All diagnostic testing deemed necessary should be scheduled. Upon review of the Veteran's claims file, and after performing any necessary testing, the examiner should provide a response to the following question:

Is it at least as likely as not (50 percent or greater probability) that any cervical spine or neck disorder, present during the pendency of the claim, had its onset in or is otherwise related to her period of active service in 2010 and 2011?

Clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The examiner's attention is invited to the Veteran's testimony which the Board finds credible.  

3.  After conducting any additional development deemed necessary, readjudicate the claim. If the claim remains denied, the Veteran should be provided with a SSOC. After the Veteran have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).




